DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the acceleration sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 44, Line 4:  The word –below—has been misspelled.
Paragraph 53, Line 6:  The position on the side of the thumb in Figure 8 is No. 72, not No. 74.
Paragraph 59, Line 7 and elsewhere:  The element numbered “110” in Figure 9 is an acquisition unit, not a communication unit.
Paragraph 69, Line 1:  The verb “generates” should read –generate--.
Paragraph 101, Line 7:  There is no device numbered “100” in Figure 16.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states that the control information is generated such that at least “either one of the second frequency or the second displacement amount is different from the first frequency or the second displacement amount” (emphasis added).  Should this last mention of the word “second” be replaced with –first--?  How could the second displacement amount be different from the second displacement amount?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states that information related to the “contact includes first frequency and first displacement amount”.  “Contact” between an operation tool and an object does not usually have a “frequency”.
Claim 4 recites “tactile receptors”.  It is unclear whether this refers to part of the claimed device, or to the user handling the device.
Claim 8 recites the limitation "the user" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 refers to “each user”.  A plurality of users has not been defined, nor is it clear what a “perceptual characteristic” is and how it is determined.
Claim 16 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeo [JP H08 90472] (supplied by applicant).
For claim 1, the tactile sensation presenting device (Title: tactile sense transmitting device) taught by Takeo includes the following claimed subject matter, as noted, 1) the claimed plurality of tactile sensation presenting units is met by the tactile transmission means (No. 9c) and tactile transmission units (Nos. 10a-10c) configured to present a tactile sensation based on control information (Paragraph 50: contact state signal from the tactile detection means 9a), and 2) the claimed control unit is met by the tactile signal detection means (No. 9a) configured to generate control information which is different for each of the plurality of tactile sensation presenting units (Paragraph 55: the ratio of the transmitted energy between tactile units 10a and 10b is 2:1), based on information which is generated by an operation tool (Paragraph 1: object that cannot be directly touched) and is related to contact between the operation tool and an object (Paragraph 1: human tactile organ), and to provide control information to each of the plurality of tactile sensation presenting units (Paragraph 51: signal processing means adjusts the vibration amplitude and vibration frequency of the signal output and drives the tactile transmission unit of the tactile transmission means 9c; Paragraph 55: the ratio of the transmitted energy between tactile units 10a and 10b is 2:1).
For claim 2, the signal processing means (No. 9b) of Takeo adjusts the vibration amplitude and vibration frequency of the signal output in consideration of human perceptual characteristics (Paragraph 51).
For claim 18, the tactile sensation presenting device (Title: tactile sense transmitting device) taught by Takeo includes the following claimed subject matter, as noted, 1) the claimed plurality of tactile sensation presenting units is met by the tactile transmission means (No. 9c) and tactile transmission units (Nos. 10a-10c) configured to present a tactile sensation based on control information (Paragraph 50: contact state signal from the tactile detection means 9a), and 2) the claimed control unit is met by the tactile signal detection means (No. 9a) configured to generate control information which is different for each of the plurality of tactile sensation presenting units (Paragraph 55: the ratio of the transmitted energy between tactile units 10a and 10b is 2:1), based on information which is generated by an operation tool (Paragraph 1: object that cannot be directly touched) and is related to contact between the operation tool and an object (Paragraph 1: human tactile organ), and to provide control information to each of the plurality of tactile sensation presenting units (Paragraph 51: signal processing means adjusts the vibration amplitude and vibration frequency of the signal output and drives the tactile transmission unit of the tactile transmission means 9c; Paragraph 55: the ratio of the transmitted energy between tactile units 10a and 10b is 2:1), 3) the claimed master device is met by the master arm (No. 17f) on which the operator’s arm can be set, and 4) the claimed slave device is met by the slave arm (No. 17c) that operates in accordance with operation of the master arm by the user (Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeo in view of Schaible et al [U.S. 8,332,072] (supplied by applicant).
For claim 12, the Takeo reference mentions generating control information in accordance with perceptual characteristics as seen in the rejection of claim 2 above.  However, there is no mention of perceptual characteristics of each user of a plurality of users.
Force feedback in medical surgery has had adjustable characteristics for some time.  The robotic hand controller taught by Schaible teaches a robotic controller used in surgery that has multiple degrees of freedom with force feedback mechanisms to provide a virtual environment as real as possible to reduce the requirement of visual judgement and the probability of errors (Col. 2, Lns. 14-18).  One aspect (Col. 5, Lns. 3-16) allows variation of the force feedback in the form of vibrational motion to be varied by changing the type, rating, housing, or focus location of the motor being used for producing vibrations.  This adjustment will help match the surgeon’s preference or particular environment of usage.
Different surgeons might have different sensory perception levels, so the vibrational generator can be used interchangeably to the robotic hand can be adjusted to produce the optimum amount of feedback.  And the Takeo reference most likely would not be operated by only one surgeon.  Having the ability to vary the settings of the device would make the Takeo device more appealing to use for a wide variety of surgeons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow variations in perceptual characteristics in the system of Takeo for the purpose of optimizing the device for a plurality of different surgeons.

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeo in view of Park [US 2014/0336669] (supplied by applicant).
For claim 13, the Takeo reference does not mention the control information further including direction information related to a direction corresponding to a direction of contact force generated when the tool comes into contact with the object.
However, this does not mean that direction information has never been taught in the prior art, especially in the form of surgical tools.  The haptic gloves and surgical robot system taught by Park includes a system that uses gloves to transmit haptic feedback to an operator of a surgical robot system having a plurality of vibrators.  A master controller (No. 130) determines a vibrator (No. 420) provided along a direction corresponding to a direction of external force applied to a surgical tool (No. 230) and determines the intensity corresponding to the magnitude of external force (Paragraph 100).
Providing control information in the proper direction of the incidence of contact would of course provide a more realistic feedback to the surgeon performing the surgery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide control information including direction information in the system of Takeo for the purpose of providing the correct and accurate feedback to the surgeon.
For claim 15, Figures 5A and 5B of Park present at least two tactile sensation presenting units (vibrators No. 420) that are disposed in a plurality of vicinities of positions in the hands.
For claim 17, another aspect (Fig. 5C) of Park presents additional sensation appliers (No. 430) in addition to the vibrators (No. 420) to provide control information to the fingertips of the surgeon.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeo in view of Lim et al [US 2013/0211418] (supplied by applicant).
For claim 14, there is no mention of an acceleration sensor in the Takeo reference to produce control information in accordance therewith.
The apparatus for tactile feedback taught by Lim includes position measurement and a tactile feedback unit to transmit a tactile sensation based on the position of the mechanical link.  One aspect (Paragraph 85) of Lim uses two separate tactile feedback units (Nos. 603 and 604) to sense a relative distance between a thumb and index finger to transmit a forceps angle to the human skin.  The feedback units may sense this distance using an acceleration sensor or a gyro sensor equipped to the handle unit (No. 601) to control the forceps operation of the surgical robot.
The Lim reference is plain evidence that acceleration sensors have been used to correctly simulate the position of tools used by the surgeon during the surgery using virtual means.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an acceleration sensor in the system of Takeo for the purpose of using said sensor to provide correct feedback to the surgeon performing the surgery, thereby reducing errors during said surgery.

Claims 3-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The objected dependent claims present aspects of the claimed invention not found in any obvious combination of the prior art.  For example, having the contact information including a first frequency and first displacement amount and the control information including a second frequency and second displacement to have the control unit generate the control information such that at least either one of the second frequency or the second displacement amount is different from the first frequency or first displacement amount is not found in the prior art.  Also, while the Takeo reference does mention using a needle (No. 16d), there is no mention of a first position being a position where a finger tip of the user comes into contact with the needle holder and the second position being a position where the base of the finger of the user comes into contact with the needle holder.  This is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lipow [US 2004/0116906] enhances the natural behavior of a surgeon.
Cruz-Hernandez et al [U.S. 8,519,948] includes haptic feedback based on a movement of an object.
Schaible et al [U.S. 11,266,471] enables a user to perform an activity for controlling a robotic arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/3/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687